Citation Nr: 1527509	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  14-02 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD) (claimed as functional dyspepsia), to include as due to an undiagnosed illness.


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel











INTRODUCTION

The Veteran had active duty service in the United States Marine Corps from May 1973 to November 1973 and from November 1990 to April 1991, with service in Southwest Asia.  The Veteran also served in Marine Corps Reserve.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In a March 2014 decision, the Board recharacterized the issue on appeal to better reflect the findings in the evidence of record, and remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development and review.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As will be discussed below, there was substantial compliance with all remand directives, and the Board may proceed with adjudication.

This appeal was processed using the Veterans' Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records. 


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.

2.  The Veteran's GERD is not due to an undiagnosed illness and it is not otherwise related to military service.






CONCLUSION OF LAW

The Veteran's GERD is not due to an undiagnosed illness and it was not incurred in service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 CFR §§ 3.102, 3.159, 3.303, 3.317 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2014).

The notice requirements were met in this case by a February 2011 letter.  The letter notified the Veteran of the information and evidence needed to substantiate the claim for service connection, to include notice of what part of that evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  This letter was sent prior to the April 2012 rating decision, which is on appeal.  Accordingly, the duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  Regarding the duty to assist, the Board finds that all relevant facts have been developed and that all evidence necessary for equitable resolution of the issue on appeal have been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 3.159(c).  The Veteran was also provided with a VA examination in December 2011.  In addition, all identified and available post-service treatment records have been obtained.  The Board notes that VA was unable to obtain the Veteran's service treatment records despite several attempts.  In September 2011, the AOJ made a formal finding of unavailability of the Veteran's complete service treatment records, documenting all efforts undertaken.  Though it is unclear from the record whether the Veteran was notified of this finding, it appears that the Veteran did receive notice as he submitted copies of service treatment records in March 2012 that are now associated with the claims file.

In the Board's March 2014 remand, the AOJ was directed to obtain any outstanding VA treatment records and to contact the Veteran to ask that he authorize VA to request medical records from any private medical providers who have treated him for his claimed GERD and for VA to obtain any identified records after receiving such authorization.  The March 2014 remand also directed the AOJ to obtain a VA medical addendum opinion that addressed the issue of direct service connection.

The AOJ sent the Veteran a letter in March 2014 requesting that he identify the sources of any private medical records relevant to his claim.  The Veteran responded with a VA Form 21-4142 in April 2014.  Though the Veteran identified a provider, he did not include the dates of treatment.  The duty to assist is not a one-way street, and a veteran's obligation to provide certain facts, in this case by supplying the needed dates of treatment for the authorization, is not an impossible or onerous burden.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Despite the fact that the AOJ took the steps requested by the remand, it was unable to proceed without further action from the Veteran.  Moreover, records from the provider identified in the April 2014 VA Form 21-4142 are already included in the record.

The AOJ also obtained updated VA treatment records dated from June 2011 to March 2014.  In addition, a VA examiner provided an addendum opinion in March 2014.  The opinion addressed the issue of direct service connection and discussed the specific points from the Veteran's medical history that the Board listed for the examiner to consider.  Accordingly, the Board finds that the AOJ has substantially complied with the instructions of the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (concluding that a remand is not required where there was substantial compliance with the Board's remand instructions).

In light of the preceding discussion, the Board finds that the VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

II.  Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran's military personnel records indicate he served in Southwest Asia from January to April 1991.  Service connection for a chronic, undiagnosed illness (or a medically unexplained chronic multi-symptom illness such as fibromyalgia, chronic fatigue syndrome, or functional gastrointestinal disorders) arising from service in Southwest Asia during the Gulf War may be established under 38 U.S.C.A. § 1117 (West 2014) and 38 C.F.R. § 3.317 (2014).

Under these provisions, service connection may be established for objective indications of a chronic disability resulting from an undiagnosed illness or illnesses, provided that such disability (1) became manifest in service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2015; and (2) by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  To fulfill the requirement of chronicity, the illness must have persisted for six months.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

With claims based on an undiagnosed illness, the veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  The signs and symptoms which may be manifestations of undiagnosed illness include, but are not limited to, gastrointestinal signs or symptoms.  38 U.S.C.A. § 1117, 1118; 38 C.F.R. § 3.317.  If signs or symptoms have been medically attributed to a diagnosed illness, the Persian Gulf War presumption of service connection does not apply.  38 C.F.R. § 3.317; VAOPGCPREC 8-98 (August 3, 1998), published at 63 Fed. Reg. 56, 703 (1998).  In cases where a veteran applies for service connection under 38 C.F.R. § 3.317, but is found to have a disability attributable to known diagnosis, further consideration under direct service connection provisions of 38 U.S.C.A. § 1110 is nevertheless warranted.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims that his current gastroesophageal disorder is linked to his service in Southwest Asia.  See February 2011 claim.  He stated that his stomach pains and heartburn began during his service in Southwest Asia and continued after service.  See March 2011 Statement in Support of Claim.  The Veteran reported that he was exposed to dust, oil well smoke, and fumes while in the Persian Gulf.  See February 2006 claim; February 2011 claim.  An April 1991 service treatment record also documented the Veteran's exposure to oil well fire and smoke in Kuwait.

As previously noted, the Veteran's personnel records indicate that his active service in Southwest Asia began in January 1991 and lasted until April 1991.  Prior to this period, the Veteran's service treatment records only noted one instance of mild constipation in October 1973.  The Veteran did not report any frequent indigestion or stomach/intestinal trouble on his Report of Medical History in April 1974, April 1977, and March 1988.  The corresponding examinations also failed to note any relevant abnormalities.  The records do not reflect that he received treatment for his complaints during his service in Southwest Asia and he was found physically qualified for separation in April 1991.  After his deployment, the Veteran again did not report any indigestion or stomach complaints on his Report of Medical History from April 1992 and May 1998.  On the examinations from these dates, there is similarly no documentation of any related irregularity.  Though the Veteran reportedly had a fistula repair in the 1990's, the records have not linked the surgery to a stomach or gastroesophageal complaint.  When asked on an Annual Certificate of Physical Condition whether he had experienced any injuries in the past 12 months that required either an absence or hospitalization, or any physical defects that could restrict his performance, the Veteran answered "no" in April 1994, April 1996, April 1997, April 1998, and April 2001.

Post-service treatment records noted that the Veteran drank alcohol and that he no longer smoked after smoking 1 pack a day for 6 to 7 years.  See February 2012 VA treatment record.  The available records do not document any stomach or heartburn complaints until October 2005, when a private operative note stated that the Veteran had erythema at the esophageal introitus and interarytenoid areas consistent with gastroesophageal reflux.  At this time, the Veteran reported that he took over the counter remedies for reflux symptoms.  Previous records described the Veteran as having a sore throat in November 2004 and stomatitis in his throat in January 2005.  See Carrollton Ear, Nose and Throat records.  However, the November 2004 record also noted that he did not have recurrent strep throat or other abnormalities.

The Board will first evaluate whether the Veteran is entitled to service connection based on an undiagnosed illness resulting from his service in Southwest Asia during the Gulf War.  As noted above, the Veteran was afforded a VA examination in December 2011 that addressed this issue.  After reviewing the claims file, examining the Veteran, and documenting the Veteran's reported medical history, the December 2011 VA examiner diagnosed the Veteran with GERD.

The December 2011 VA examiner opined that the Veteran's GERD is less likely as not related to or caused by a specific exposure event in Southwest Asia during active military service.  She based this conclusion on the fact that the Veteran's GERD is a condition with a known diagnosis and clear etiology.  The examiner explained that GERD could have mechanical causes involving a hernia or stretching of the ring.  It could additionally be caused by increased pressure due to obesity.  Agents such as tobacco, alcohol, and medications could also play a role.  The examiner added that GERD was prevalent in 10 to 20 percent of adults residing in Western Nations.

The Board finds that the opinion that the Veteran's heartburn and stomach complaints are due to GERD to be of high probative value as it is based upon a review of the evidence, a physical examination of the Veteran, and it provides a supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, given that the Veteran's symptoms can be attributed to a known clinical diagnosis, consideration of the matter of whether service connection is due to an undiagnosed illness or a chronic multisymptom illness is not warranted.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Though service connection cannot be presumed, the Veteran's GERD may still warrant direct service connection.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In evaluating the issue on the basis of direct service connection, the Board notes that the previously discussed medical evidence establishes that the Veteran has a current diagnosis for GERD.  Though the Veteran has not reported undergoing treatment for GERD symptoms during service, he reported exposure to dust, smoke, and fumes during his Southwest Asia service.  The Veteran's personnel records verify his service in Southwest Asia, and exposure to such elements is consistent with the location and nature of the Veteran's service.  38 U.S.C.A. § 1154(a) (West 2014).  The Board will therefore resolve reasonable doubt in favor of the Veteran and finds that the first two elements of service connection - a current disability and an in-service injury - have been met.  Thus, the remaining element at issue is whether a nexus exists between the Veteran's current disability and in-service injury.

A VA addendum opinion on the question of nexus was provided in March 2014.  The examiner concluded that it is less likely than not that the Veteran's GERD manifested during service or was otherwise a result of active military service.  In his rationale, the examiner noted that the service treatment records do not reflect that the Veteran complained of GERD symptoms during service.  The examiner also found it significant that there was no documentation of GERD symptoms until 2005, approximately 14 years after his active service.  In addition, other private medical records prior to 2005 did not mention ongoing symptoms of reflux or related treatment.  The examiner acknowledged the Veteran's report of having symptoms during service in the 1990's, but she stated that there is no way to relate the discomfort documented in 2005 to the Veteran's reported stomach condition during service.

The March 2014 VA examiner reviewed the claims file, including the service treatment records and the post-service medical records, as well as the Veteran's own reported history.  She offered a rationale for the provided opinion that is supported by the evidence of record.  As the examiner based her opinion on clinical data and other rationale, the Board finds this opinion to be highly probative.  Bloom v. West, 12 Vet. App. 185, 187 (1999).

The Board has considered the statements of the Veteran.  The Veteran is certainly competent to report as to the observable symptoms he experiences and their history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the ultimate questions in this case are related to an internal medical process which extends beyond an immediately observable cause and effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau, 492 F.3d at 1377, n. 4.  The Board finds that the specific, reasoned opinion of the March 2014 VA examiner is of greater probative weight than the more general lay assertions in this regard.  The examiner has training, knowledge, and expertise on which she relied to form the opinion, and she provided a rationale for her conclusion.  Moreover, to the extent the Veteran is claiming that he has had symptoms since his service in Southwest Asia, such an assertion is contradicted by the Veteran's own reports of medical history in 1992 and 1998.  Thus, any such assertion is found to be lacking credibility.

For the reasons set forth above, the Board finds that the most probative evidence weighs against a finding that the Veteran's GERD is related to his military service, to include the environmental exposures therein.  Thus, service connection for GERD is denied.  As such, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for GERD (claimed as functional dyspepsia), to include as due to an undiagnosed illness, is denied.



____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


